Exhibit 10.7

LIMITED CONSENT AND AMENDMENT NO. 6 TO CREDIT AGREEMENT

This Limited Consent and Amendment No. 6 to Credit Agreement, dated as of
November    , 2006 (this “Consent and Amendment”), is entered into by and among
Vertis, Inc. (“Borrower”), as Borrower, the other Credit Parties signatory
hereto, General Electric Capital Corporation, as a Lender and as Agent for
Lenders (“Agent”), and the other Lenders.

RECITALS

A.    Borrower, the other Credit Parties, Agent and Lenders are parties to that
certain Credit Agreement, dated as of December 22, 2004, including all annexes,
exhibits and schedules thereto (as amended by: (i) that certain Limited Consent
and Amendment No. 1 to Credit Agreement, dated as of October 3, 2005; (ii) that
certain Amendment No. 2 to Credit Agreement, dated as of November 22, 2005;
(iii) that certain Limited Consent and Amendment No. 3 to Credit Agreement,
dated as of December 12, 2005; (iv) that certain Amendment No. 4 to Credit
Agreement, dated as of May 30, 2006; and (v) that certain Limited Consent and
Amendment No. 5 to Credit Agreement, dated as of September 5, 2006; and as from
time to time further amended, restated, supplemented or otherwise modified, the
“Credit Agreement”).

B.    Borrower and the other Credit Parties have requested that Agent and
Lenders consent to the condemnation of approximately twelve (12) acres of land
(the “Chalfont Property”) comprising a portion of the property owned by
Webcraft, LLC (“Webcraft”) in Chalfont, Pennsylvania to New Britain Township
(the “Town”), and the transfer of the Chalfont Property to the Town in
accordance with the terms of an agreement to be in form and substance
satisfactory to Agent (the “Chalfont Property Transfer Agreement”) in connection
with the construction by Webcraft of a warehouse in the Town.

C.    This Consent and Amendment shall constitute a Loan Document and these
Recitals shall be construed as part of this Consent and Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, Borrower by
Lenders, Borrower, the other Credit Parties, Agent and Lenders hereby agree as
follows:


1.             DEFINITIONS.  EXCEPT TO THE EXTENT OTHERWISE SPECIFIED HEREIN,
CAPITALIZED TERMS USED IN THIS CONSENT AND AMENDMENT SHALL HAVE THE SAME
MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT AND ANNEX A THERETO.


2.             CONSENTS.


2.1.          NOTWITHSTANDING SECTION 5.7 OF THE CREDIT AGREEMENT OR ANY OTHER
PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY,
AGENT AND LENDERS HEREBY CONSENT TO THE CONDEMNATION OF THE CHALFONT PROPERTY BY
THE TOWN AND THE


--------------------------------------------------------------------------------


transfer by Webcraft of the Chalfont Property to the Town in accordance with the
terms of the Chalfont Property Transfer Agreement.


2.2.          NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO THE RELEASE
OF AGENT’S LIENS ON THE ASSETS OF WEBCRAFT WHICH ARE BEING TRANSFERRED BY
WEBCRAFT TO THE TOWN PURSUANT TO THE CHALFONT PROPERTY TRANSFER AGREEMENT UPON
THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE CHALFONT PROPERTY TRANSFER
AGREEMENT TO THE EXTENT SUCH PROPERTIES AND ASSETS HAVE BEEN PLEDGED TO AGENT
PURSUANT TO THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


3.             FURTHER ASSURANCES.


3.1.          EACH CREDIT PARTY SHALL, FROM TIME TO TIME, EXECUTE AND DELIVER
SUCH AGREEMENTS, INSTRUMENTS, CERTIFICATES, REPORTS AND OTHER DOCUMENTS AND TAKE
ALL SUCH ACTIONS AS AGENT OR LENDERS AT ANY TIME MAY REASONABLY REQUEST TO
EVIDENCE, FURTHER DOCUMENT, EFFECTUATE OR OTHERWISE IMPLEMENT THE ACTIONS
DESCRIBED ABOVE IN SECTION 2, UNDER THE CREDIT AGREEMENT AND/OR THE OTHER LOAN
DOCUMENTS.


3.2.          AT THE TIME OF THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE
CHALFONT PROPERTY TRANSFER AGREEMENT AND FROM TIME TO TIME THEREAFTER, AT
BORROWER’S EXPENSE, AGENT AND LENDERS SHALL EXECUTE AND DELIVER SUCH LIEN
RELEASE INSTRUMENTS AND DOCUMENTS AND TAKE SUCH RELATED ACTIONS AS BORROWER MAY
REASONABLY REQUEST TO EVIDENCE, FURTHER DOCUMENT, EFFECTUATE OR OTHERWISE
IMPLEMENT THE RELEASE OF AGENT’S LIENS AS DESCRIBED ABOVE IN SECTION 2, UNDER
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


4.             REPRESENTATIONS AND WARRANTIES.  BORROWER AND CREDIT PARTIES,
JOINTLY AND SEVERALLY, HEREBY REPRESENT AND WARRANT TO AGENT AND LENDERS THAT:


4.1.          ASIDE FROM THE OBLIGATIONS SET FORTH IN THE CHALFONT PROPERTY
TRANSFER AGREEMENT, THERE ARE NO POST-CLOSING OBLIGATIONS AND LIABILITIES,
INCLUDING, WITHOUT LIMITATION, CONTINGENT OBLIGATIONS AND LIABILITIES, UNDER THE
CHALFONT PROPERTY TRANSFER AGREEMENT OF BORROWER AND THE OTHER CREDIT PARTIES TO
THE TOWN OR ANY OTHER PERSON, AND (B) THERE IS NO EXISTING GUARANTY, CREDIT
SUPPORT, INDEMNITY OR OTHER SIMILAR ARRANGEMENT BY BORROWER OR ANY OTHER CREDIT
PARTY OR BY ANY OF THEIR DIRECT OR INDIRECT SUBSIDIARIES IN FAVOR OF THE TOWN OR
ANY EMPLOYEE, CUSTOMER OR CREDITOR RELATING TO THE TOWN.


4.2.          THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER AND EACH OF
THE OTHER CREDIT PARTIES OF THIS CONSENT AND AMENDMENT HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE ACTION, AND THIS CONSENT AND AMENDMENT CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF BORROWER AND EACH OF THE OTHER CREDIT
PARTIES ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
THE ENFORCEMENT HEREOF MAY BE SUBJECT TO THE EFFECT OF ANY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING
CREDITORS’ RIGHTS GENERALLY OR TO GENERAL PRINCIPLES OF EQUITY.


4.3.          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS CONSENT AND
AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY
BORROWER AND EACH OTHER CREDIT PARTY DO NOT, AND WILL NOT:

2


--------------------------------------------------------------------------------



(A)           CONTRAVENE OR CONFLICT WITH ANY PROVISION OF (I) LAW, (II) ANY
JUDGMENT, DECREE OR ORDER, OR (III) THE CERTIFICATE OR ARTICLES OF INCORPORATION
OR BY-LAWS OR OTHER CONSTITUENT DOCUMENTS OF BORROWER OR ANY OTHER CREDIT PARTY;
OR


(B)           CONTRAVENE OR CONFLICT WITH, OR CAUSE ANY LIEN TO ARISE UNDER, ANY
PROVISION OF ANY INDENTURE, AGREEMENT, MORTGAGE, LEASE, INSTRUMENT OR OTHER
DOCUMENT, INCLUDING, WITHOUT LIMITATION, THE SECURITY AGREEMENT, THE FEBRUARY
2003 SENIOR SUBORDINATED DEBT DOCUMENTS, THE 2002 SENIOR DEBT DOCUMENTS, THE
2003 SENIOR SECURED DEBT DOCUMENTS OR THE MEZZANINE DEBT DOCUMENTS, BINDING UPON
OR OTHERWISE AFFECTING BORROWER OR ANY CREDIT PARTY OR ANY PROPERTY OF BORROWER
OR ANY CREDIT PARTY.


4.4.          NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR WILL EXIST AFTER OR BE TRIGGERED BY THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS CONSENT AND AMENDMENT OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE CHALFONT PROPERTY TRANSFER
AGREEMENT.  IN ADDITION, EACH OF BORROWER AND EACH OTHER CREDIT PARTY HEREBY
REPRESENTS, WARRANTS AND REAFFIRMS THAT THE CREDIT AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS REMAINS IN FULL FORCE AND EFFECT.


5.             COVENANTS.  EACH OF BORROWER AND EACH OTHER CREDIT PARTY
EXECUTING THIS CONSENT AND AMENDMENT JOINTLY AND SEVERALLY AGREES AS TO ALL
CREDIT PARTIES THAT FROM AND AFTER THE DATE HEREOF, THE CREDIT PARTIES SHALL NOT
AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES DIRECTLY OR INDIRECTLY TO
CREATE, INCUR, ASSUME OR OTHERWISE BECOME OR REMAIN DIRECTLY OR INDIRECTLY
LIABLE WITH RESPECT TO ANY GUARANTY, CREDIT SUPPORT, INDEMNITY OR OTHER SIMILAR
ARRANGEMENT, BY BORROWER OR BY ANY OF ITS DIRECT OR INDIRECT SUBSIDIARIES IN
FAVOR OF THE TOWN OR ANY EMPLOYEE, CUSTOMER OR CREDITOR RELATING TO THE TOWN.


6.             CONDITIONS PRECEDENT TO EFFECTIVENESS.  THE EFFECTIVENESS OF THE
CONSENTS SET FORTH IN SECTION 2 HEREOF ARE IN EACH INSTANCE SUBJECT TO THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT:


6.1.          CONSENT AND AMENDMENT.  THIS CONSENT AND AMENDMENT SHALL HAVE BEEN
DULY EXECUTED AND DELIVERED BY BORROWER, THE OTHER CREDIT PARTIES, AGENT AND
LENDERS.


6.2.          NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT FROM THE EFFECTIVENESS OF THIS CONSENT AND
AMENDMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
BY THE CHALFONT PROPERTY TRANSFER AGREEMENT.


6.3.          OPINION.  AGENT AND LENDERS SHALL HAVE RECEIVED AN OPINION OF
COUNSEL TO BORROWER, SULLIVAN & CROMWELL LLP, WITH RESPECT TO THIS CONSENT AND
AMENDMENT, INCLUDING, WITHOUT LIMITATION, AS TO THIS CONSENT AND AMENDMENT, THE
CHALFONT PROPERTY TRANSFER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY NOT CONFLICTING WITH ANY PROVISION OF THE SECURITY AGREEMENT, THE
FEBRUARY 2003 SENIOR SUBORDINATED DEBT DOCUMENTS, THE 2002 SENIOR DEBT
DOCUMENTS, THE 2003 SENIOR SECURED DEBT DOCUMENTS OR THE MEZZANINE DEBT
DOCUMENTS, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT.


6.4.          MISCELLANEOUS.  AGENT AND LENDERS SHALL HAVE RECEIVED SUCH OTHER
AGREEMENTS, INSTRUMENTS AND DOCUMENTS AS AGENT OR LENDERS MAY REASONABLY
REQUEST.

3


--------------------------------------------------------------------------------



7.             REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS. 


7.1.          FULL FORCE AND EFFECT.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
THE CREDIT AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND EACH IS HEREBY RATIFIED AND CONFIRMED BY ALL CREDIT
PARTIES.


7.2.          NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECT OF THIS CONSENT AND
AMENDMENT SHALL BE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (I)
BE A CONSENT TO ANY WAIVER OF ANY TERM OR CONDITION, OR TO ANY AMENDMENT OR
MODIFICATION OF ANY TERM OR CONDITION (EXCEPT AS SPECIFICALLY PROVIDED HEREIN)
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) PREJUDICE ANY RIGHT,
POWER OR REMEDY WHICH THE AGENT OR ANY LENDER NOW HAS OR MAY HAVE IN THE FUTURE
UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT.


7.3.          CERTAIN TERMS.  EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR ANY OTHER WORD OR WORDS OF
SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE CREDIT AGREEMENT OR
ANY WORD OR WORDS OF SIMILAR IMPORT SHALL BE AND MEAN A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED HEREBY.


8.             COUNTERPARTS.  THIS CONSENT AND AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN
ORIGINAL BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
CONSENT AND AMENDMENT BY TELECOPIER OR “PDF” SHALL BE AS EFFECTIVE AS DELIVERY
OF A MANUALLY EXECUTED COUNTERPART SIGNATURE PAGE TO THIS CONSENT AND AMENDMENT.


9.             COSTS AND EXPENSES.  AS PROVIDED IN THE CREDIT AGREEMENT,
BORROWER SHALL PAY THE FEES, COSTS AND EXPENSES INCURRED BY AGENT IN CONNECTION
WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS CONSENT AND AMENDMENT
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES).


10.           GOVERNING LAW.  THIS CONSENT AND AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPALS.


11.           HEADINGS.  SECTION HEADINGS IN THIS CONSENT AND AMENDMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS CONSENT AND AMENDMENT FOR ANY OTHER PURPOSE.

[Signature Pages Follow]

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Consent and Amendment has been duly executed as of the
date first written above.

BORROWER:

 

 

 

 

 

 

 

VERTIS, INC.

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

 

Name: Stephen E. Tremblay

 

 

 

Title: Chief Financial Officer

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

GENERAL ELECTRIC CAPITAL

CORPORATION

 

 

 

as Agent, an L/C Issuer and a Lender

 

 

 

 

 

 

 

By:

/S/ Daniel D. McCready

 

 

 

Duly Authorized Signatory

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Richard Levenson

 

 

 

Name: Richard Levenson

 

 

 

Title: Senior Vice President

 

 

 


--------------------------------------------------------------------------------


                The following Persons are signatory to this Amendment in their
capacity as Credit Parties and not as Borrowers:

 

 

 

 

 

 

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

 

Name: Stephen E. Tremblay

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

ENTERON GROUP LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

 

Name: Stephen E. Tremblay

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

WEBCRAFT, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

 

Name: Stephen E. Tremblay

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

USA DIRECT, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

 

Name: Stephen E. Tremblay

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

VERTIS MAILING, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

 

Name: Stephen E. Tremblay

 

 

 

Title: Chief Financial Officer

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

WEBCRAFT CHEMICALS, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

 

Name: Stephen E. Tremblay

 

 

 

Title: Chief Financial Officer

 

 

 


--------------------------------------------------------------------------------